                 Case 2:19-cv-00600-RSM Document 25 Filed 03/05/21 Page 1 of 2




 1                                                                       The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT FOR THE
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9

10 UNITED STATES OF AMERICA, ex rel.                        CASE NO. 19-CV-600-RSM
   AHMED BASHIR,
11                                                          FILED UNDER SEAL
                                    Plaintiff,
12                                                          ORDER
                            v.
13
     THE BOEING COMPANY, et al.,
14
                                    Defendants.
15

16          The United States, having declined at this time to intervene in this action pursuant to the

17 False Claims Act, 31 U.S.C. § 3730(b)(4)(B), it is hereby ORDERED that:

18          1.       The Complaint, this Order, the United States’ Notice of Declination, and all other

19 papers on file in this action shall be unsealed;

20          2.       Relator shall serve a copy of the Complaint, this Order, and the United States’ Notice

21 of Declination on Defendants;

22          3.       The parties shall serve all pleadings and motions filed in this action, including

23 supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The



      ORDER - 1                                                                    UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      CASE NO. 19-CV-600-RSM
                                                                                    SEATTLE, WASHINGTON 98101
      FILED UNDER SEAL                                                                    (206) 553-7970
                 Case 2:19-cv-00600-RSM Document 25 Filed 03/05/21 Page 2 of 2




 1 United States may seek dismissal of Relator’s action or claims, order any deposition transcripts, and

 2 is entitled to intervene in this action, for good cause, at any time;

 3          4.       The parties shall serve all notices of appeal upon the United States;

 4          5.       All orders of this Court shall be sent to the United States; and

 5          6.       Should Relator or any Defendant propose that this action be dismissed, settled, or

 6 otherwise discontinued, the Court will provide the United States with notice and an opportunity to be

 7 heard before ruling or granting its approval.

 8

 9          DATED this 5th day of March, 2021.

10

11                                                  A
                                                    RICARDO S. MARTINEZ
12                                                  CHIEF UNITED STATES DISTRICT JUDGE

13

14

15
     Presented by:
16
   s/ Ashley C. Burns
17
   ASHLEY C. BURNS, NYBA #5186382
   Assistant United States Attorney
18
   United States Attorney’s Office
   700 Stewart Street, Suite 5220
19
   Seattle, Washington 98101-1271
   Phone: (206) 553-7970
20
   Fax: (206) 553-4067
   E-mail: ashley.burns@usdoj.gov
21

22

23



      ORDER - 2                                                                    UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      CASE NO. 19-CV-600-RSM
                                                                                    SEATTLE, WASHINGTON 98101
      FILED UNDER SEAL                                                                    (206) 553-7970
